DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
Documents in the IDS filed 11/25/2019 are crossed out because they are duplicates within the same IDS.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “21” and “SG” in Fig. 2A.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-7, 11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kouno et al. (WO 2014/175453, see updated machine translation provided) (of record) and any one of Fudemoto et al. (US 2015/0020946) (Fudemoto ‘946) and/or Fudemoto et al. (US 2015/0056398) (Fudemoto ‘398). 

Regarding claim 1, Kouno discloses a tire (Fig. 1A: 10), comprising: a circular tire frame member formed from a resin material (Figs. 1A, 4: 16, 17) (Page 20 lines 824-835; Page 27 lines 1108-1110); a belt (Fig. 4: see layer formed by elements 25, 27, 29) provided at an outer side, in a tire radial direction, of the tire frame member (Fig. 4: 16) and configured by covering a reinforcing cord (Fig. 4: 27) with a covering resin (Fig. 4: 29) (Page 3 lines 86-90; Page 27 lines 1110-1117); and a tread (Figs. 1A, 4: 30) provided at an outer periphery of the belt and configured from a rubber material (Page 20 lines 845-848; Page 22 lines 912-914).
Kouno further discloses that the belt (Fig. 4: see layer formed by elements 25, 27, 29) has a thickness (i.e. gauge) that is not particularly limited, and on average is approximately 0.2 mm to 4.0 mm (Page 27 lines 1120-1123), which falls within and overlaps with the claimed range of from 1.15 mm to 2.0 mm. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by 
Kouno further discloses that a relationship A > B is satisfied, wherein A is a thickness of the covering resin (Fig. 4: 29) from the reinforcing cord (Fig. 4: 25, 27) to an outer circumferential surface of the belt (Fig. 4: see boundary between 29 and 30) and B is a thickness of the covering resin (Fig. 4: 29) from the reinforcing cord (Fig. 4: 25, 27) to the tire frame member (Fig. 4: 16).
However, Kouno does not expressly recite that a combined gauge of the tire frame member and the belt is not greater than 3.5 mm.
Fudemoto ‘946 teaches a tire wherein the thickness of the crown portion (Fig. 1: 16) of the tire frame (Fig. 1: 17) may be appropriately selected to adjust the bending elastic modulus; however, in consideration of the tire weight and the like, the thickness is preferably from 0.5 mm to 10 mm ([0158]). Additionally or alternatively, Fudemoto ‘398 teaches a tire wherein the thickness of the crown portion (Fig. 1: 16) of the tire frame (Fig. 1: 17) may be appropriately selected to adjust the tear strength; however, in consideration of the tire weight and the like, the thickness is preferably from 0.5 mm to 10 mm ([0164]). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Kouno in order to provide that a thickness (i.e. gauge) of the tire frame member is in a range of 0.5 mm to 10 mm so as to have an appropriate bending elastic modulus, tear strength, and tire weight, as taught by Fudemoto ‘946 and Fudemoto ‘398. 
Accordingly, if the belt has a thickness (i.e. gauge) in a range of 0.2 mm to 4.0 mm and the tire frame member has a thickness (i.e. gauge) in a range of 0.5 mm to 10 mm, as discussed above, then a combined gauge of the tire frame member and the belt falls in a range of 0.7 mm to 14 mm, which falls within and overlaps with the claimed range of not greater than 3.5 mm. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of 

Regarding claim 2, Kouno further discloses that the reinforcing cord includes an adhesion layer (Fig. 4: 25) (Page 27 lines 1113-1114); and the thicknesses A and B of the covering resin are measured with reference to an outer circumferential surface of the adhesion layer (Fig. 4: see how A > B is still satisfied even when the distances of A and B in 29 are measured from the adhesion layer 25 of cords 27).

Regarding claims 5-6, 11, and 14, Kouno further discloses that the coating layer (Fig. 4: 29) has an average thickness of approximately 0.2 mm to 4.0 mm (Page 27 lines 1120-1123), and further discloses examples wherein the cord may have a diameter (Fig. 4: D2) of 1.15 mm (Page 29 lines 1179-1180) or 0.35 mm (Page 29 lines 1182-1183, 1200-1201) and the adhesive layer may have a thickness of 100 µm (i.e. 0.1 mm) (Page 29 lines 1182-1183, 1202-1203). Accordingly, the distance A is approximately the resulting difference between the thickness of the coating layer (Fig. 4: 29) (i.e. 0.2 mm to 4.0 mm) and the diameter (Fig. 4: D2) of the cord (Fig. 4: 27) with the adhesive layer (Fig. 4: 25) (i.e. 1.25 mm or 0.45 mm) (Fig. 4: see how the cord 27 has no coating layer 29 between the cord and the frame 16 and instead has a thickness of layer 29 from a radially outer surface of the cord 27 to the tread 30), which falls in the range of approximately 0 mm (the value being rounded up to 0 from -1.05) to 2.75 mm or in the range of approximately 0 mm (the value being rounded up to 0 from -0.25) to 3.55 mm. The ranges of 0 mm to 2.75 mm and 0 mm to 3.55 mm fall within and overlap with both of the claimed ranges of at least 0.1 mm and at least 0.5 mm. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the thickness A.  

.

Claims 3, 8, 12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kouno et al. (WO 2014/175453, see updated machine translation provided) (of record) and any one of Fudemoto et al. (US 2015/0020946) (Fudemoto ‘946) and/or Fudemoto et al. (US 2015/0056398) (Fudemoto ‘398) as applied to claims 1-2 above, and further in view of Okihara et al. (US 5,343,917).

Regarding claims 3 and 8, modified Kouno does not expressly recite that a gauge from an outer circumferential surface of the belt to a ground contact face of the tread is within a range of from 9 mm to 15 mm, when the tire is new.
Okihara teaches a tire wherein a thickness (i.e. gauge) (Fig. 2: t) from a belt surface of the outermost belt layer (Figs. 1-2: 4u) to a groove bottom is in a range of 1 mm ≤ t ≤ 2.5 mm (Col. 1 lines 54-57; Col. 3 lines 7-9), and a thickness (i.e. gauge) (Fig. 2: d) from the groove bottom to a ground contact face of the tread (Figs. 1-2: 1) is in a range of 6 mm ≤ d ≤ 8 mm (Col. 1 lines 53-54; Col. 3 lines 5-7). The groove depth (Fig. 2: d) of the grooves provided on the tread surface mainly in the tire circumferential direction and the thickness (Fig. 2: t) of rubber under the grooves are main factors governing the cornering power, wherein the cornering power increases with reduction in the groove depth (Fig. 2: d) and thickness (Fig. 2: t) of rubber under the grooves (Col. 3 lines 15-21). Thus, it has been found that, even if the quantity of steel cords in the two steel cord belt layers is decreased, the decrease in the driving stability caused thereby can be compensated for by making small the depth (Fig. 2: d) of grooves provided on the tread surface and the thickness (Fig. 2: t) of rubber under the grooves (Col. 3 lines 25-31). Accordingly, the thickness (i.e. gauge) from an outer circumferential surface of the belt to a ground contact face of the tread is approximately in a range of 7 mm to 10.5 mm (Figs. 2: t + d), which falls within and overlaps with 

Regarding claims 12 and 15, Kouno further discloses that the coating layer (Fig. 4: 29) has an average thickness of approximately 0.2 mm to 4.0 mm (Page 27 lines 1120-1123), and further discloses examples wherein the cord may have a diameter (Fig. 4: D2) of 1.15 mm (Page 29 lines 1179-1180) or 0.35 mm (Page 29 lines 1182-1183, 1200-1201) and the adhesive layer may have a thickness of 100 µm (i.e. 0.1 mm) (Page 29 lines 1182-1183, 1202-1203). Accordingly, the distance A is approximately the resulting difference between the thickness of the coating layer (Fig. 4: 29) (i.e. 0.2 mm to 4.0 mm) and the diameter (Fig. 4: D2) of the cord (Fig. 4: 27) with the adhesive layer (Fig. 4: 25) (i.e. 1.25 mm or 0.45 mm) (Fig. 4: see how the cord 27 has no coating layer 29 between the cord and the frame 16 and instead has a thickness of layer 29 from a radially outer surface of the cord 27 to the tread 30), which falls in the range of approximately 0 mm (the value being rounded up to 0 from -1.05) to 2.75 mm or in the range of approximately 0 mm (the value being rounded up to 0 from -0.25) to 3.55 mm. The ranges of 0 mm to 2.75 mm and 0 mm to 3.55 mm fall within and overlap with both of the claimed ranges of at least 0.1 mm and at least 0.5 mm. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the thickness A.  

Claims 4, 9, 13, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kouno et al. (WO 2014/175453, see updated machine translation provided) (of record) and any one of Fudemoto et al. (US 2015/0020946) (Fudemoto ‘946) and/or Fudemoto et al. (US 2015/0056398) (Fudemoto ‘398) as applied to claims 1-2 above, and further in view of any one of Hasegawa et al. (US 2016/0068022) and/or Kon et al. (WO 2016/017556, see US 2017/0246911 as English equivalent).

Regarding claims 4 and 9, modified Kouno does not expressly recite that a rubber-covered belt reinforcement member is interposed between the tread and the belt.
Hasegawa teaches a tire comprising a cushion rubber (i.e. rubber-covered belt reinforcement member) (Fig. 2: 32) that is interposed between the tread (Fig. 2: 16) and the belt (Fig. 2: 30, 34) ([0038]), wherein the cushion rubber is a non-vulcanized or semi-vulcanized rubber employed for bonding ([0038]). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to provide a cushion rubber (i.e. rubber-covered belt reinforcement member) interposed between the tread and the belt so as to aid in bonding of the tire components, as taught by Hasegawa. 
Additionally or alternatively, Kon teaches a tire comprising a rubber-covered belt reinforcement member (Figs. 1-2: 14; Figs. 4-5: 48; Figs. 7-8: 52) interposed between a tread (Figs. 1-2, 4-5: 18) and a belt (Figs. 1-2, 4-5: 32) ([0047]-[0048], [0065]-[0066], [0078]). In one embodiment, when the rubber-covered belt reinforcement member (Figs. 1-2: 14) is provided so as to cover the outer periphery faces of the tire carcass member (Figs. 1-2: 12), even if the tire carcass member is reduced in thickness, reductions in pressure resistance and cut resistance may be suppressed ([0056]). In another embodiment, when the rubber-covered belt reinforcement member is provided at the tire radius direction outer side of the crown portion, transmission of an impact from the outer periphery side of the tread rubber to the tire carcass member (Figs. 4-5: 12) may be suppressed by the crown reinforcing layer (Figs. 4-5: 48), and thus, the cut 

Regarding claims 13 and 16, Kouno further discloses that the coating layer (Fig. 4: 29) has an average thickness of approximately 0.2 mm to 4.0 mm (Page 27 lines 1120-1123), and further discloses examples wherein the cord may have a diameter (Fig. 4: D2) of 1.15 mm (Page 29 lines 1179-1180) or 0.35 mm (Page 29 lines 1182-1183, 1200-1201) and the adhesive layer may have a thickness of 100 µm (i.e. 0.1 mm) (Page 29 lines 1182-1183, 1202-1203). Accordingly, the distance A is approximately the resulting difference between the thickness of the coating layer (Fig. 4: 29) (i.e. 0.2 mm to 4.0 mm) and the diameter (Fig. 4: D2) of the cord (Fig. 4: 27) with the adhesive layer (Fig. 4: 25) (i.e. 1.25 mm or 0.45 mm) (Fig. 4: see how the cord 27 has no coating layer 29 between the cord and the frame 16 and instead has a thickness of layer 29 from a radially outer surface of the cord 27 to the tread 30), which falls in the range of approximately 0 mm (the value being rounded up to 0 from -1.05) to 2.75 mm or in the range of approximately 0 mm (the value being rounded up to 0 from -0.25) to 3.55 mm. The ranges of 0 mm to 2.75 mm and 0 mm to 3.55 mm fall within and overlap with both of the claimed ranges of at least 0.1 mm and at least 0.5 mm. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges .  

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kouno et al. (WO 2014/175453, see updated machine translation provided) (of record), any one of Fudemoto et al. (US 2015/0020946) (Fudemoto ‘946) and/or Fudemoto et al. (US 2015/0056398) (Fudemoto ‘398), and Okihara et al. (US 5,343,917) as applied to claims 1 and 3 above, and further in view of any one of Hasegawa et al. (US 2016/0068022) and/or Kon et al. (WO 2016/017556, see US 2017/0246911 as English equivalent).

Regarding claim 10, modified Kouno does not expressly recite that a rubber-covered belt reinforcement member is interposed between the tread and the belt.
Hasegawa teaches a tire comprising a cushion rubber (i.e. rubber-covered belt reinforcement member) (Fig. 2: 32) that is interposed between the tread (Fig. 2: 16) and the belt (Fig. 2: 30, 34) ([0038]), wherein the cushion rubber is a non-vulcanized or semi-vulcanized rubber employed for bonding ([0038]). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to provide a cushion rubber (i.e. rubber-covered belt reinforcement member) interposed between the tread and the belt so as to aid in bonding of the tire components, as taught by Hasegawa. 
Additionally or alternatively, Kon teaches a tire comprising a rubber-covered belt reinforcement member (Figs. 1-2: 14; Figs. 4-5: 48; Figs. 7-8: 52) interposed between a tread (Figs. 1-2, 4-5: 18) and a belt (Figs. 1-2, 4-5: 32) ([0047]-[0048], [0065]-[0066], [0078]). In one embodiment, when the rubber-covered belt reinforcement member (Figs. 1-2: 14) is provided so as to cover the outer periphery faces of the tire carcass member (Figs. 1-2: 12), even if the tire carcass member is reduced in thickness, reductions in pressure resistance and cut resistance may be suppressed ([0056]). In another embodiment, when the 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 7:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN WHATLEY can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.




/SEDEF E PAQUETTE/Examiner, Art Unit 1749